Buchanan, J.
This is an action for damages for a malicious arrest.
The plaintiff is a butcher in the Port Market. The defendants are farmers of the revenue derived from the stalls in said market.
Plaintiff was arrested on the 3d of April, 1858, by a policeman, at the request of the defendant, Blaise, for talcing possession of a stall without his permission.
When arrested, plaintiff was taken by the officer to the police station, where he was detained as prisoner. At the time of his arrest, he left his stall unattended, covered with butcher’s meat.
The Commissary of the market proves that plaintiff had the permission of the defendant to occupy said stall.
The defendant’s counsel justify the arrest on the ground that plaintiff was dis turbing the peace, and quote page 149, No. 435 of the City Laws and Ordinances. But the ordinance quoted authorizes the Commissaries of the marlcets to have disturbers of the public peace arrested ; and the Commissary, examined as a witness, testifies that, so far from authorizing this arrest, he remonstrated against it as soon as it came to his knowledge; and that he procured the release of plaintiff.
The evidence makes out a clear case against the defendant and appellant, Blaise, of malice and want of probable cause in procuring the arrest and imprisonment of plaintiff and appellee.
The damages assessed by the District Court appear to be a moderate atonement for the outrage complained of.
Judgment affirmed, with costs.
Land, J., absent.